UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-06235 The U.S. Treasury Money Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: December 31, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments [logo – American Funds®] The U.S. Treasury Money Fund of AmericaSM Investment portfolio December 31, 2007 unaudited Short-term securities — 99.45% Yield at acquisition Principal amount (000) Market value (000) U.S. TREASURIES — 99.45% U.S. Treasury Bills 1/10/2008 2.13%–3.68 % $ 109,400 $ 109,312 U.S. Treasury Bills 1/24/2008 2.31 – 3.94 19,750 19,716 U.S. Treasury Bills 1/31/2008 2.45 – 3.95 172,500 172,055 U.S. Treasury Bills 2/7/2008 3.34 – 3.73 76,100 75,872 U.S. Treasury Bills 2/28/2008 3.99 47,600 47,384 U.S. Treasury Bills 3/6/2008 3.87 – 3.88 92,800 92,300 U.S. Treasury Bills 3/13/2008 3.03 – 3.86 65,435 65,041 U.S. Treasury Bills 3/20/2008 3.11 50,000 49,661 U.S. Treasury Bills 5/15/2008 3.03 – 3.34 176,050 173,915 U.S. Treasury Bills 5/22/2008 3.10 – 3.25 105,800 104,449 U.S. Treasury Bills 6/12/2008 3.16 37,000 36,456 Total investment securities (cost: $945,990,000) 946,161 Other assets less liabilities 5,188 Net assets $ 951,349 Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ 344 Gross unrealized depreciation on investment securities (173 ) Net unrealized appreciation on investment securities 171 Cost of investment securities for federal income tax purposes 945,990 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE U.S. TREASURY MONEY FUND OF AMERICA By /s/ Abner D. Goldstine Abner D. Goldstine, President and Principal Executive Officer Date: February 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Abner D. Goldstine Abner D. Goldstine, President and Principal Executive Officer Date: February 28, 2008 By /s/ Ari M. Vinocor Ari M. Vinocor, Treasurer and Principal Financial Officer Date: February 28, 2008
